Citation Nr: 0005428	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 18, 1964, rating decision which reduced the veteran's 
total rating for schizophrenic reaction, catatonic type, to 
70 percent.  

2.  Whether there was CUE in an October 27, 1967, rating 
decision which reduced the veteran's 70 percent rating for 
schizophrenic reaction, catatonic type, to 50 percent. 

3.  Entitlement to an increased rating for schizophrenia with 
dementia from 50 percent disabling for the period preceding 
October 1, 1994.

4.  Entitlement to an increased rating for schizophrenia with 
dementia from 70 percent disabling for the period beginning 
October 1, 1994, through April 30, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant, C.S., C.S., G.S., A.S.W.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined that the June 18, 1964, rating 
decision which reduced the veteran's evaluation for 
schizophrenic reaction, catatonic type, from 100 percent to 
70 percent, and the October 27, 1967, rating decision which 
reduced the veteran's evaluation for schizophrenic reaction, 
catatonic type, from 70 percent to 50 percent were not 
clearly and unmistakably erroneous.  

The appeal also arises from a June 1994 rating decision which 
denied the veteran an increased rating for schizophrenia, 
from 50 percent disabling.  Although the RO determined that 
the appeal arose from the May 1995 rating decision (which 
also denied entitlement to service connection for an 
increased rating for schizophrenia from 50 percent 
disabling), in actuality the June 1994 rating decision never 
became final.  This is because the veteran's September 1994 
statement that he wished to have a re-evaluation of his 
service-connected condition constituted a timely notice of 
disagreement (NOD) in regard to the June 1994 rating 
decision.  Muehl v. West, No. 98-539 (U.S. Vet. App. Nov. 16, 
1999).  

During the course of the appeal, by a May 1995 rating 
decision, the RO granted the veteran a temporary total rating 
pursuant to 38 C.F.R. § 4.29 from August 10, 1994, through 
September 30, 1994, and recharacterized the veteran's 
disability as schizophrenia, recent diagnosis of dementia.  
By a June 1996 rating decision, the RO granted the veteran a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29 from 
March 28, 1996, through April 30, 1996.  By rating decision 
dated August 1996, the RO increased the veteran's schedular 
rating for schizophrenia with dementia to 70 percent 
effective October 1, 1994, and granted the veteran a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29 from 
May 10, 1996, through June 30, 1996.  

By rating decision dated March 1997, the RO granted the 
veteran a temporary total rating pursuant to 38 C.F.R. § 4.29 
from November 8, 1996, through January 31, 1997, for his 
schizophrenic reaction with dementia, and granted the veteran 
a 100 percent schedular evaluation from February 1, 1997.  By 
rating decision dated June 1997, the RO determined that the 
March 1997 rating decision was clearly and unmistakably 
erroneous, and assigned an effective date of May 1, 1996, for 
the 100 percent schedular increase for schizophrenic 
reaction, chronic undifferentiated type, with dementia.  The 
issues of the length of the temporary total evaluations are 
not in appellate status. 

The Court of Appeals for Veterans Claims (Court) has 
concluded, that the appellant is generally presumed to be 
seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded. AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, since a 100 percent schedular 
rating was not granted for PTSD until May 1, 1996, the issues 
of an increased rating for schizophrenia from 50 percent 
disabling for the period preceding October 1, 1994, and an 
increased rating for schizophrenia from 70 percent disabling 
for the period beginning October 1, 1994, until April 30, 
1996, are still in appellate status.

The issue for entitlement to a total disability rating based 
on individual unemployability (TDIU) had been in appellate 
status; however, in May 1998, the veteran's representative 
clarified that the veteran wished to withdraw this appeal.  

It is noted that on January 3, 2000, the Board granted the 
veteran's motion to advance his claim on the docket.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  It is neither alleged nor shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator at the time of the June 1964 rating decision 
which reduced the veteran's total rating for schizophrenic 
reaction, catatonic type, to 70 percent.

3.  The reduction in the rating of the veteran's 
schizophrenic reaction, catatonic type, in the June 1964 
rating decision was not the result of an improper application 
of any statute or regulation.

4.  It is neither alleged nor shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator at the time of the October 1967 rating decision 
which reduced the veteran's rating for schizophrenic 
reaction, catatonic type, from 70 to 50 percent.

5.  The reduction in the rating of the veteran's 
schizophrenic reaction, catatonic type, in the October 1967 
rating decision was not the result of an improper application 
of any statute or regulation. 

6.  The veteran's schizophrenia with dementia rendered him 
demonstrably unable to obtain or retain employment for the 
period preceding October 1, 1994, and for the period 
beginning October 1, 1994, through April 30, 1996.  




CONCLUSIONS OF LAW

1.  The appellant has not shown CUE in the June 1964 rating 
decision that reduced the schedular disability rating for his 
service-connected schizophrenic reaction, catatonic type, 
from 100 percent to 70 percent. 38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. § 3.105 (1999).

2.  The appellant has not shown CUE in the October 1967 
rating decision that reduced the schedular disability rating 
for his service-connected schizophrenic reaction, catatonic 
type, from 70 percent to 50 percent. 38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. § 3.105 (1999).

3.  A 100 percent rating for schizophrenia with dementia is 
warranted for the period preceding October 1, 1994, and for 
the period beginning October 1, 1994, through April 30, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.16 (c), 4.132, Diagnostic Code 9204 (old diagnostic 
criteria in effect prior to November 7, 1996); 4.130, 
Diagnostic Code 9204, (new diagnostic criteria in effect as 
of November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By rating decision dated July 1954, the RO granted the 
veteran entitlement to service connection for schizophrenic 
reaction, catatonic type, and assigned a 100 percent rating 
for the period beginning with the veteran's hospitalization 
in March 1954 and a 30 percent rating for the period 
beginning May 2, 1955. 

By rating decision dated June 1958, the RO increased the 
veteran's rating for schizophrenia, catatonic type, severe, 
to 70 percent.  

By rating decision dated August 1961, the RO decreased the 
veteran's rating for schizophrenic reaction to 50 percent.  

By rating decision dated September 1962, the RO increased the 
veteran's rating for schizophrenic reaction to 100 percent.  

According to the report of a VA examination of July 1963, the 
veteran was working as a bookkeeper.  It was reported that 
his schizophrenic reaction, catatonic type, was in partial 
remission.

The veteran underwent a VA examination in january 1964.  It 
was noted that he was seeing a psychiatrist once a month.  It 
was noted that he had been working at his place of employment 
for one year.  He stated that his social adaptation was good, 
and that he enjoyed people.  Examination showed that the 
veteran was friendly.  He was frank and relevant in his 
statements, and showed some spontaneity.  He seemed quite 
apprehensive and anxious and unsure of himself and his 
decisions.  He was oriented in all spheres, and his insight 
and judgment were good.  The examiner commented that the 
veteran continued to show many schizophrenic symptoms with a 
tendency toward mental blocking, rigidity of thinking, and 
subjective feeling of inadequacy.  The examiner commented 
that the veteran was well motivated.  Diagnosis was 
schizophrenic reaction, catatonic type, moderate, manifested 
by rigidity of thinking, impulsiveness, and inappropriateness 
of affect.  His estimated degree of incapacity was moderate.  

By rating decision dated February 1964, the RO reduced the 
veteran's rating for schizophrenic reaction, catatonic type 
to 70 percent, from May 1, 1964.  

L. S. submitted a statement dated March 1964.  She wrote that 
the veteran was unable to do the part time bookkeeping and 
clerical work he had managed to fulfill, mostly through the 
kindness of his employer.  She urged that the VA consider 
reinstating the decrease in benefits anticipated for May 1.  

A VA hospitalization summary sheet was submitted from April 
1964.  It was noted that the veteran was hospitalized for 21 
consecutive days from April 2, 1964, to April 22, 1964, for 
treatment or observation on account of schizophrenic 
reaction, catatonic type, and remained hospitalized for this 
condition.  

A VA hospitalization summary sheet was submitted from May 12, 
1964.  It was noted that the veteran remained hospitalized 
for treatment of schizophrenic reaction.  

By rating decision dated May 1964, the RO granted the veteran 
a temporary total evaluation for schizophrenic reaction, 
catatonic type from May 1, 1964.

A VA hospitalization "trial visit summary" sheet was 
submitted dated May 27, 1964.  It was noted that the veteran 
was a patient for the fifth time.  His wife indicated that 
the veteran became noticeable difficulty on the job 
approximately three weeks prior, when his work load increased 
to some extent.  Examination showed that the veteran's 
behavior at times was inappropriate.  He stated that he was 
depressed, but had never thought of harming himself.  He 
denied hallucinations and delusions.  He was oriented in all 
spheres.  His memory for recent and remote events was good.  
His insight and judgment were impaired.  Admission diagnosis 
was schizophrenic reaction, catatonic type.  The examiner 
felt that the veteran had recovered from his acute 
schizophrenic break, and that early discharge to resume 
employment was in the veteran's best interest.  He was 
treated with Mellaril throughout hospitalization.  A 90 day 
trial visit was approved on May 15, 1964.  Diagnosis was 
schizophrenic reaction, catatonic type.  The examiner 
recommended that the veteran be discharged from trial visit 
at the termination of the 90 days on August 15, 1964. 

By rating decision dated June 1964, the RO concluded that the 
pre-hospitalization rating of 70 percent for schizophrenic 
reaction, catatonic type, should be continued, effective July 
1, 1964.  The RO referred to the February 1964 rating 
decision which determined that in accordance with the well 
established policy of a gradual reduction in neuropsychiatric 
cases, a 70 percent rating would be made.  A report was cited 
which showed improvement in the veteran's condition.  The RO 
noted that the veteran stated that an adjustment was to be 
made to his employment where he would have assignments more 
compatible with his training and desires when he left the 
hospital, and the veteran felt that he could handle the job 
satisfactorily.  The RO concluded that the total rating under 
paragraph 29 should be continued until July 1st, allowing 
sufficient time after he had taken his 30 days supply of 
medication to become adjusted and possibly return to his 
employment according to his plans, and that thereafter the 
prehospital rate of 70 percent would be continued.  

A VA hospitalization summary sheet was submitted dated August 
24, 1964.  It was noted that the veteran had been discharged 
from his trial visit as competent on August 15, 1964.  His 
wife wrote that the veteran was making a satisfactory 
adjustment on his trial visit, and was taking his medications 
as prescribed, and had not had any special problems.  

The veteran underwent a VA examination in November 1964.  The 
veteran stated that he was not nervous and was feeling much 
better since he left the VA hospital.  He stated that he 
found that he could get out now and mix with people.  It was 
noted that the veteran's social and recreational activities 
appeared to be adequate.  He stated that he enjoyed church, 
and visiting friends and relatives in the community.  
Examination showed that the veteran was friendly and 
cooperative.  His sensorium was clear and he was correctly 
oriented.  He stated that he got along well with others and 
found that his relationship with relatives and people in the 
community was much better since he was at the VA hospital 
earlier in the year.  He denied ideas of reference and 
grandeur.  No auditory or visual hallucinations were 
elicited.  He stated that he had learned to accept things as 
they were, and to adjust to situations.  He felt that 
everything was all right at the present time.  The examiner 
commented that the veteran's schizophrenic disorder appeared 
to be in partial remission.  The veteran stated that he 
enjoyed his work as a bookkeeper, but that he could use more 
income.  The examiner commented that the veteran's social and 
recreational activities were adequate.  Diagnosis was 
schizophrenic reaction, chronic, catatonic type.  The 
examiner commented that he would strongly advise against any 
drastic cut in the veteran's disability payments.  The 
examiner did not believe that the veteran was qualified for 
work as a postal carrier based upon examination and past 
medical history.  

A VA Social Survey was completed from January 1966.  It was 
noted that the veteran had started a new job in September 
1965 with the city clerk's office as a clerk and part-time 
tax collector.  He stated that he got along much better when 
he was outside working, but realized that selling insurance 
was the type of work that presented pressures on him that he 
was unable to take.  It was noted that it was extremely 
difficult to keep the veteran on any given subject and to 
obtain detailed information from him.  

In March 1966, a VA social worker reported on a contact with 
the veteran's wife.  It was noted that it was felt that the 
veteran seemed quite agitated and possibly headed for another 
mental break at the time of his clinic visit in February 
1966.  The veteran's wife also noted thought that the veteran 
was heading for a break a the time of his last visit.  
However, she noted that after his return, he seemed to follow 
advice, and slow down to some extent.  She noted that the 
veteran had cut out some of his extra activities like Scout 
work and was not doing as much night work,  She was not aware 
of any particular problems the veteran was having on the job, 
and seemed to feel that he was getting along fair.  She 
wanted to have the veteran set up to see a physician in 
Marion if this was possible.  No effort was made to contact 
the veteran's employer, as it was felt that this would tend 
to jeopardize his job.  

By rating decision dated April 1966, the RO granted the 
veteran a temporary total evaluation pursuant to paragraph 
29, effective March 24, 1966.  

A VA hospitalization summary sheet was submitted from June 
1966, showing that the veteran was hospitalized from March 
24, 1966, to June 12, 1966.  He was admitted to the hospital 
complaining of on the job difficulties that he felt were 
caused by his employers taking advantage of his health.  He 
had become very involved in numerous activities in the 
community such as functioning in the Cub Scouts, tutoring 
students, and tax collecting.  Examination showed that the 
veteran was able to present a fair front, but at the same 
time, showed evidence of looseness of thinking and some 
tendencies toward hyperactivity and impulsive acting out 
behavior.  There was some paranoid overalertness.  He 
gradually improved with Mellaril and individual 
psychotherapy.  It was felt that he was unable to assume full 
responsibilities commensurate with his training in business 
administration.  He was evaluated by the unit psychiatric 
staff and a decision was made to discharge the veteran with 
recommendation for fee-basis outpatient treatment.  Diagnosis 
was schizophrenic reaction, chronic undifferentiated type.  

By rating decision dated July 1966, the RO terminated the 
veteran's paragraph 29 benefits.  The RO noted that there was 
no indication that the veteran was unemployable, or that he 
would not be able to return to his prehospital activities 
after a short period of convalescence, and that accordingly, 
paragraph 29 benefits were not being extended, and that he 
was being returned to his prehospitalization evaluation of 70 
percent.  

The veteran underwent a VA psychiatric examination in October 
1967.  It was noted that the veteran was working for a 
furniture company in sales and bookkeeping, and had been with 
them for 9 months.  The veteran stated that he liked people, 
and was a one time cub master.  He became a little vague as 
to why he had not been with people more, attend Sunday School 
or church.  He stated that he and his wife go out 
occasionally for an evening together.  He was hesitant and 
uncertain in regard to definite symptoms.  He stated that his 
thinking was good, and that he could do the work, and that he 
enjoyed talking to people, but noticed that when he had a lot 
of things to do, this kind of tore him up.  He stated that 
some people were critical of him for having changed jobs 
frequently, but that they did not know the whole story.  He 
denied hearing voices except back in 1959, and denied any 
enemies.  

Examination showed that the veteran showed some 
circumstantiality of speech, and was somewhat loose in his 
association.  He found it difficult to express himself very 
clearly about his condition.  He attempted to cooperate the 
best that he could.  He was not particularly evasive or 
guarded, however.  His affect was blunted.  He was attempting 
to work and was well motivated.  He stated that his work had 
been complimented by his boss, but intermittently he had to 
apparently enter the hospital for treatment.  He was 
correctly oriented and his insight and judgment were good.  
The examiner commented that the veteran had some flattening 
of affect, tended to talk in a monotone, looseness of 
association, was introspective, and had a feeling that people 
were talking about him for having changed jobs.  The examiner 
commented that the veteran had considerable insight into his 
mental condition.  Diagnosis was schizophrenic reaction, 
catatonic type, in partial remission, manifested by 
flattening of affect, looseness of association, and tendency 
to avoid close interpersonal relationships.  Estimated degree 
of incapacity was moderate.  

By rating decision dated October 1967, the veteran's 
evaluation for schizophrenic reaction, catatonic type, was 
reduced to 50 percent from January 1, 1968.  His rating was 
reduced in view of the improvement shown in the veteran's 
condition noted at his October 1967 examination.  It was 
noted that the October 1967 examination showed that the 
veteran was working 51 hours per week, and that his weekly 
earnings were $70.  It was noted that at the examination the 
veteran was shown to be correctly oriented, intelligent, and 
with good insight, and judgment.  It was noted that at the 
examination his estimated degree of incapacity was moderate.  
The RO wrote that in view of the improvement shown in the 
veteran's condition, and in keeping with the policy of 
gradual reduction of neuropsychiatric ratings, the veteran's 
disability rating was reduced.  

A treatment record from McLeod Medical Center from April 1990 
noted that the veteran had been on Social Security for a 
number of years.  

Copies of treatment records were submitted from PeeDee Mental 
Health from March 1993 to March 1994, showing that the 
veteran was treated for bipolar disorder.  

Copies of treatment and hospitalization records were 
submitted from Baptist Medical Center from March 1994 to 
April 1994.  They show that the veteran was hospitalized from 
March 25 to March 31.  Final diagnosis was bipolar disorder 
with psychotic features.  

Copies of VA Medical Center treatment and hospitalization 
records were submitted from July 1994 to September 1994.  A 
treatment record from July 1994 noted that the veteran had 
been hospitalized three times in the past year at private 
hospitals.  It noted that the veteran had been discharged 
from Greenland Park in June 1994.  The veteran was 
hospitalized from August 10, 1994, to September 16, 1994.  
Reference was made to a concussion grenade in service.  
Discharge diagnoses were dementia due to head trauma, 
moderate; and personality change due to head trauma, combined 
type.  

Copies of VA Medical Center hospitalization records were 
submitted showing that the veteran was hospitalized from 
December 29, 1994, to January 4, 1995.  Relevant discharge 
diagnosis was personality changes secondary to closed head 
trauma.  It was noted that the veteran remained totally 
unable to work.  

Copies of VA Medical Center treatment records were submitted 
from March 1995 to March 1996.  They show that the veteran 
received outpatient psychiatric treatment during this time.  

A copy of a VA hospitalization report was submitted, showing 
that the veteran was hospitalized from March 28, 1996, to 
April 25, 1996.  Examination showed that the veteran's affect 
was full.  His mood varied from elation to dysphoria.  His 
thought processes were rational.  He denied visual 
hallucinations, but endorsed auditory hallucinations.  His 
insight and judgment were good.  He was oriented times four.  
It was noted that the veteran was taking a number of 
medications.  It was noted that at the time of discharge, the 
veteran's troublesome hallucinations had not completely 
resolved, but they were significantly diminished in intensity 
and frequency, and the veteran was able to tolerate them.  
Diagnoses were hallucinosis secondary to traumatic brain 
injury; dementia secondary to traumatic brain injury; 
personality change secondary to traumatic brain injury; and 
major depression episode.

A copy of a VA hospitalization record was submitted, showing 
that the veteran was hospitalized from May 10, 1996, to June 
25, 1996.  Since discharge on April 25, 1996, the veteran's 
wife noted that the veteran auditory hallucinations had 
worsened.  Examination showed that the veteran denied 
dysphoria or suicidality.  The veteran was alert and oriented 
times four.  His mood was good, and his affect was full, 
slightly inappropriate.  His thinking was digressive.  He had 
no bizarre, paranoid, or nihilistic ideation.  He endorsed 
auditory hallucinations.  He attended well.  His 
concentration was mildly impaired.  His insight was fair and 
judgment was fair to poor.  He had no suicidal or homicidal 
ideation.  It was noted that by discharge, the veteran's 
hallucinatory phenomena had resolved.  There was also good 
resolution of symptoms of depression as well.  Diagnoses were 
hallucinosis secondary to traumatic brain injury; dementia 
secondary to traumatic brain injury; personality change 
secondary to traumatic brain injury; and major depression 
episode.  

The veteran submitted an application for a TDIU in July 1996.  
Regarding employment, the veteran stated that he had been 
disabled since 1979.  

The veteran was afforded a hearing before the RO in July 
1996, a transcript of which has been associated with the 
claims folder.  His wife and children were also present.  He 
testified that his condition had rendered him homebound.  He 
stated that he had not really gotten better since 1954, and 
that he was taking medication.  The veteran testified that he 
was hearing voices.  It was noted that the veteran last 
worked in 1979.  It was noted that the veteran had had 18 
hospitalizations, and 8 since 1990.  It was noted that the 
veteran had not been able to hold down a job since 1979.  The 
veteran's wife commented on the veteran's periods of 
employment and stated that the veteran did not have the 
strength to hold out during the day.  

The veteran submitted a statement dated September 1996.  He 
referred to a concussion grenade exploding near him in 1952.  

The veteran's wife submitted a Notice of Disagreement in 
September 1996.  She commented on the veteran's inability to 
hold a job for a long period of time.  She commented on a 
doctor who said that every time the veteran was in the 
hospital was because of a concussion grenade that went off 
near him in service.  It was noted that the veteran's last 
job was over on November 30, 1979.  

Copies of the veteran's VA hospitalization report were 
submitted from November 1996 to January 1997.  The veteran 
was admitted to the psychiatry service on November 8, 
secondary to audio hallucinations.  It was noted that on 
November 28, the veteran had a new onset left sided 
hemiparesis.  It was noted that the veteran was 
retired/disabled and incompetent for VA purposes because of 
his psychosis.  

In a statement dated June 1998, the veteran's representative 
requested that the June 1964 rating decision that reduced the 
veteran's service-connected disability from 100 to 70 percent 
be reviewed for clear and unmistakable error, and that if 
necessary, the October 1967 rating decision that reduced the 
veteran's service connected disability from 70 to 50 percent 
be reviewed for clear and unmistakable error.  

In the veteran's August 1998 substantive appeal, the 
veteran's representative referred to the June 1964 and 
October 1967 rating decisions, which reduced the veteran's 
ratings in part "in keeping with the policy of gradual 
reduction of neuropsychiatric ratings."  The veteran's 
representative asserted that the veteran was disadvantaged by 
"policy" rather than by medical evidence of record.  


Analysis

Laws and regulations regarding CUE.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision. 38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105. Id.  The veteran has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time. 38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  Previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of CUE. 38 C.F.R. § 3.105(a) 
(1999).

In the absence of clear evidence to the contrary, the Board 
must presume that officials at the RO "properly discharged 
their official duties" by mailing notification, with notice 
of the veteran's appellate rights, to the latest address then 
of record. See Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)). 

The United States Court of Veterans Appeals (Court) has set 
for a three-pronged test to determine whether CUE was present 
in a prior final determination: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions in 
existence at that time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior determination; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Clear and unmistakable error is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . . If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd 
on reconsideration, 6 Vet. App. 162, 163 (1994).

The Court has also stated that simply claiming CUE on the 
basis that the previous adjudication had improperly weighed 
and evaluated the evidence can never satisfy the stringent 
definition of CUE. Id. at 44; see also Russell, 3 Vet. App. 
310.  Similarly, the Court has rejected as constituting CUE 
broad allegations of failure to follow regulations, failure 
to give due process, failure to accord benefit of the doubt, 
failure of duty to assist, and any other general, non-
specific claim of "error." See Fugo, 6 Vet. App. at 44. 


Whether there was CUE in a June 18, 1964, rating decision 
which reduced the veteran's total rating for schizophrenic 
reaction, catatonic type to 70 percent.  

A rating decision of June 18, 1964, reduced the disability 
rating for the veteran's service-connected schizophrenic 
reaction, catatonic type, from 100 percent to 70 percent 
effective July 1, 1964.  There is no control document and 
award letter for the June 1964 rating decision.  However, the 
veteran has not contended that he did not receive notice of 
such reduction, and even if he had contended that he did not 
receive notice of such determination, his statement alone is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO).  
Therefore the presumption of regularity applies to notice to 
the veteran of the June 1964 rating decision.  The veteran 
did not disagree with that decisions; therefore, the June 
1964 rating decision is final. 38 U.S.C.A. § 7105 (West 
1991).

Neither the veteran nor his representative have asserted that 
any facts known at the time of the June 1964 rating decision 
were not considered by the rating board.  

The veteran's contention is that the veteran was 
disadvantaged by policy rather than the medical evidence of 
record.  In the June 1964 rating decision, the RO referred to 
the February 1964 rating decision (which reduced the 
veteran's rating to 70 percent effective May 1, 1964) and 
paraphrased the reasoning in the February 1964 rating 
decision that "the veteran's condition had improved, and 
that in accordance with the well established policy of a 
gradual reduction in neuropsychiatric cases, the 70 percent 
evaluation was shown effective from May 1, 1964."

In the June 1964 rating decision, the RO referred to a May 
1964 hospital report which showed that the veteran had been 
discharged.  The RO discussed the findings from the May 1964 
hospital report which showed that the veteran had improved, 
when it made its reduction.  The RO's statement that the 
veteran's rating was being reduced in accordance with the 
well established policy of a gradual reduction in 
neuropsychiatric cases was not an error.

Since the veteran's 100 percent rating had not been in effect 
for more than five years (his rating was increased to 100 
percent in September 1962), 38 C.F.R. § 3.344 (1964) 
regarding stabilization of disability evaluations was not 
applicable to the veteran's rating.  In effect, the RO's 
statement that "the veteran's rating was being reduced in 
accordance with the well established policy of a gradual 
reduction in neuropsychiatric cases" is nothing more than a 
general policy statement about ratings which had not yet 
stabilized, which, as the RO discussed in its weighing of the 
medical evidence, applied to the veteran's case.  In fact, 
the policy was not detrimental to the veteran's case.  The 
evidence showed that the had been released from the hospital 
to resume working. The policy was correctly applied to limit 
the amount of the reduction, as the RO correctly noted the 
veteran had returned to his employment and, but for the 
policy of reducing ratings gradually, the RO might have 
considered the assignment of a rating even lower than 70 
percent.  

In sum, the RO's June 18, 1964, rating decision did not 
involve CUE with regard to the reduction of the veteran's 
rating from 100 to 70 percent for schizophrenic reaction, 
catatonic type.  It has not been shown that incorrect facts 
were before the RO at that time, or that the law and 
regulations in effect in 1964 were incorrectly applied so as 
to otherwise provide a basis for a finding of CUE.  


Whether there was CUE in an October 27, 1967, rating decision 
which reduced the veteran's 70 percent rating for 
schizophrenic reaction, catatonic type to 50 percent.  

A rating decision of October 27, 1967, reduced the veteran's 
service-connected schizophrenic reaction, catatonic type, 
from 70 percent to 50 percent, effective January 1, 1968.  Of 
record is a control document and award letter to the veteran 
dated in November 1, 1967, with an enclosure of VA Form 6763.  
The control document and award letter reflects the same 
address of the veteran's that was on file at that time.  
Therefore the presumption of regularity applies to notice to 
the veteran of the October 1967 rating decision.  The veteran 
did not disagree with the October 1967 decision; therefore, 
the October 1967 rating decision is final. 38 U.S.C.A. § 7105 
(West 1991).

Neither the veteran nor his representative have asserted that 
any facts known at the time of the October 1967 rating 
decision were not considered by the rating board.  

Just as in its contention regarding CUE in the June 1964 
rating decision, the veteran's contention regarding CUE in 
the October 1967 rating decision is that the veteran was 
disadvantaged by policy, rather than the medical evidence of 
record.  The RO's reasoning in its October 1967 rating 
decision for reducing the veteran's disability rating from 70 
to 50 percent was because of "the improvement in the 
veteran's condition, and in keeping with the policy of 
gradual reduction of neuropsychiatric ratings."
 
In the October 1967 rating decision, the RO referred to 
findings from an October 1967 examination report and 
discussed the findings showing that the veteran's condition 
had improved.  The RO's statement that the veteran's rating 
was being reduced because of a policy of a gradual reduction 
in neuropsychiatric ratings was certainly not the most 
precise statement that could not have been made, but it was 
not inaccurate.  

Since the veteran's 70 percent rating had not been in effect 
for more than five years (his rating was decreased to 70 
percent in 1964), 38 C.F.R. § 3.344 (1967) regarding 
stabilization of disability evaluations was not applicable to 
the veteran's rating.  In essence, the RO's statement that 
the veteran's rating was being reduced in part because of a 
policy of a gradual reduction in neuropsychiatric cases is 
nothing more than a general policy statement about ratings 
which had not yet stabilized, which as the RO discussed in 
its weighing of the medical evidence, was the case regarding 
the veteran's rating. 

In sum, the RO's October 27, 1967, rating decision did not 
involve CUE with regard to the reduction of the veteran's 
rating from 70 to 50 percent for schizophrenic reaction, 
catatonic type.  It has not been shown that incorrect facts 
were before the RO at that time, or that the law and 
regulations in effect in 1967 were incorrectly applied so as 
to otherwise provide a basis for a finding of CUE.





Entitlement to increased ratings for schizophrenia with 
dementia from 50 percent disabling for the period preceding 
October 1, 1994, and from 70 percent disabling for the period 
beginning October 1, 1994, through April 30, 1996.  

The veteran's claims of increased ratings for schizophrenia 
with dementia from 50 percent disabling for the period 
preceding October 1, 1994, and for schizophrenia with 
dementia from 70 percent disabling for the period beginning 
October 1, 1994, through April 30, 1996, are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has been rated under both sets of applicable 
rating criteria for psychiatric disabilities.  He has been 
rated under the new diagnostic criteria for schizophrenia, 
undifferentiated type, effective November 7, 1996 and under 
the old diagnostic criteria for schizophrenia, 
undifferentiated type, in effect prior to November 7, 1996.  
Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

After November 7, 1996, schizophrenia, undifferentiated type, 
under 38 C.F.R. § 4.130, Diagnostic Code 9204, was to be 
rated under a general rating formula for mental disorders, as 
follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Prior to November 7, 1996, schizophrenia, undifferentiated 
type, under 38 C.F.R. § 4.132, Diagnostic Code 9204 was to be 
rated under a general rating formula for psychotic disorders, 
as follows:

A 100 percent disability rating is assigned when there are 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent disability 
rating is assigned when there is lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  A 50 percent disability rating is assigned 
when there is considerable impairment of social and 
industrial adaptability.  



Schizophrenia is the veteran's only compensable service-
connected disability.  Under the regulations in effect prior 
to November 7, 1996, a 100 percent rating is warranted when 
the only compensable service-connected disability is a mental 
disorder rated 70 percent disabling and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation. 38 C.F.R. § 4.16(c) (1996).

As noted in the introduction, the veteran was granted an 
increased rating to 100 percent for his schizophrenia with 
dementia effective May 1, 1996.  As will be described below, 
the evidence shows that the veteran should be granted an 
increased rating to 100 percent for his schizophrenia with 
dementia for the period preceding October 1, 1994, and for 
the period beginning October 1, 1994, through April 30, 1996.

The veteran's schizophrenia is only his service-connected 
disability.  As such disorder has been determined to be 70 
percent disabling, 38 C.F.R. § 4.16 (c) (1996) must be 
considered to determine whether such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation.  If such is the case, then 
the veteran is entitled to a 100 percent rating.

Substantially gainful employment has been defined as that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides or as a "living 
wage."  Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).  Furthermore, marginal 
employment is not to be considered substantially gainful 
employment according to 38 C.F.R. § 4.16(a).  Employment is 
considered marginal when a veteran's earned annual income 
does not exceed the amount established by the Bureau of the 
Census as the poverty threshold for one person.  38 C.F.R. 
§ 4.16 (a) (1999).  




The evidence shows that the veteran has been hospitalized for 
his psychiatric disability on four occasions from March 1994 
to March 1996, and there is a reference to another 
psychiatric hospitalization in Greenland Park in June 1994 
for which there are not hospitalization records on file.  
Regarding the veteran's employability, the evidence does not 
show that the veteran was working during this time, and when 
he was discharged from the VA hospital for psychiatric 
treatment in January 1995, it was noted that the veteran 
remained totally unable to work.  

It is certainly possible that more development could be done 
in the veteran's case and more records could be obtained.  
There is reference to the hospitalization in Greenland Park 
in June 1994, and there are indications that the veteran has 
been receiving Social Security benefits since at least 1990.  
The Social Security records are also not in the claims file.  
However, considering the veteran's numerous psychiatric 
hospitalizations in a two year period, and the notation that 
he remained totally unable to work (even after discharge), 
and the fact that the veteran's only service-connected 
compensable disability is schizophrenia, undifferentiated 
type, the benefit of the doubt is to be given to the veteran.  

Accordingly, it is determined that the symptoms of the 
veteran's schizophrenia, undifferentiated type, prevents him 
for securing or following a substantially gainful occupation, 
he meets the criteria for a total schedular evaluation for 
schizophrenia, undifferentiated type, under diagnostic code 
9204 with consideration of the provisions of 38 C.F.R. § 
4.16(c), effective prior to November 7, 1996. James v. 
Derwinski, 3 Vet. App. 41 (1992).  Accordingly, entitlement 
to a total schedular rating is granted for schizophrenia with 
dementia for the period preceding October 1, 1994, and for 
the period beginning October 1, 1994, through April 30, 1996.



ORDER

The claim that there was CUE in a June 1964 rating decision 
which reduced the veteran's rating for schizophrenic 
reaction, catatonic type, from 100 percent to 70 percent is 
denied.

The claim that there was CUE in an October 1967 rating 
decision which reduced the veteran's rating for schizophrenic 
reaction, catatonic type, from 70 percent to 50 percent is 
denied.  

Entitlement to a 100 percent rating for schizophrenia with 
dementia is granted for the period preceding October 1, 1994, 
and for the period beginning October 1, 1994, through April 
30, 1996.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



